 In theMatter OfPALDMER-BEECOMPANYandUNITEDSTEELWORXERSOFAMERICA, CIOcCase No. 5-C-1793.-Decided January 16, 1946DECISIONANDORDEROn June 25,1945, the Trial Examiner issued his Intermediate Reportin the above-entitled proceeding, finding that the respondent had en-gaged in and was engaging in certain unfair labor practices and rec-ommending that it cease and desist therefrom and take certain affirma-tive action as set forth in the copy of the Intermediate Report attachedhereto.No exceptions to the Intermediate Report, briefs, orrrequestfor oral argument before the Board in Washington, D. C., were there-after filed with the Board. The Board has reviewed the rulings madeby the Trial Examiner at the hearing and finds that no prejudicialerror was committed. The rulings are hereby affirmed.The Board has considered the Intermediate Report and the entirerecord in the case.As previously noted, the respondent has filed noexceptions to the Intermediate Report.The Board, accordingly,adopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent,Palmer-Bee Company,Detroit, Michigan, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging concerted activity and membership in UnitedSteelworkers of America, CIO, or any other labor organization ofits employees,, by laying off or refusing to reinstate any of its employ-ees, or by discriminating in any other manner in regard to their hireor tenure of employment, or any term or condition of employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to form65 N. LR. B., No 83.492 PALMER-BEECOMPANY493labor organizations,to join or assist United Steelworkers of America,CIO, or any other labor organization,to bargain collectively throughrepresentatives of their own choosing,and to engage in concerted activ-ities, for the purpose of collective bargaining or other mutual aid orprotection,as guaranteed in Section7 of the Act.`2.Take the following afrmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to MarvinH. Adams,James P. Branch, William G. Hob-son, Elmer J. Kenney, Carl T. McCormick, Oscar G. McMillan, Earl L.Moses, Luther F. Reich, and Charlie Wall immediate and full rein-statement to their former or substantially equivalent positions in themanner set forth in Section V, "The remedy," of the IntermediateReport attached hereto, without prejudice to their seniority or otherrights and privileges;(b)Make whole the 25 employees listed below for any loss of paythey have suffered by reason of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to theamount he normally would have earned as wages during the periodfrom the date of the respondent's discrimination against him to thedate of the respondent's offer of reinstatement, less his net earningsduring such period :Marvin H. AdamsRobert E. KnouseBurres E. BlizzardCarl T. McCormickJames P. BranchOscar G. McMillanRoy E.BrewerEarl L. MosesJohn W. CookseyJohn W. MyersCarl E. EnscoreLuther F. ReichWilliam H.FarmerSam S. SmithWesley L. FountainGranville StringerHarry R. GrayHaywood M. TaylorBernie GulledgeCharlie WallWilliam G. HobsonJoe C. WhiteRichard D. HutchinsJohnB. SimmonsElmer J.Kenney(c)Post at its plants at Winston-Salem, and Kernersville, NorthCarolina, copies of the notice attached hereto marked"Appendix A."Copies of said notice to be furnishedby theRegional Director for theFifthRegion shall, after being duly signed by the respondent's repre-sentative,be posted by the respondent immediately upon the receiptthereof, and maintained by it for sixty(60) consecutive days there-after, in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent to insure that said notices are not altered, defaced, orcovered by any other material;(d)Notify the Regional Director for the Fifth Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.CHAIRMAN HEI:zoo took no part in the consideration of the aboveDecision and Order.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :WE WILL NOT in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization, toform labor organizations, to join or assist UNITED STEEL-WORKERS OF AMERICA, CIO, or any other labor organiza-tion, to bargain collectively through representatives of their ownchoosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the following named employees, Marvin H.Adams, James P. Branch, William G. Hobson. Elmer J. Kenney,Carl T. McCornuck, Oscar G. McMillan, Earl L. Moses, Luther F.Reich and Charlie Wall, immediate and full reinstatement to theirformer or substantially equivalent positions without prejudice toany seniority or other rights and privileges previously enjoyed;and make them, and the following named employees, whole forany loss of pay suffered as a result of the discrimination againstthem :Burres E. BlizzardRichard D. HutchinsRoy E. BrewerRobert E. KnouseJohn W. CookpeyJohn W. MyersCarl E. EnscoreSam S. SmithWilliam H. FarmerGranville StringerWesley L. FountainHaywood M. TaylorHarry R. GrayJoe C. WhiteBernie GulledgeJohn B. SimmonsAll our employees are free to become or remain members of theabove-named, union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any term PALMER-BEECOMPANY495or condition of employment against any employee because of mem-bership in or activity on behalf of any such labor organization.PALMER-BEE COMPANY,Employer.Dated--------------------By -------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in theArmed Forces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This'notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMessrs.Sidney J. BarbanandGeorge L. Weasler,for the Board.Womble, Carlyle,Martind Sandrtidge,ofWinston-Salem, N C., byMr. W. E.Sandridge,for the respondent.Mr. E. L. Sandefur,of Winston-Salem, N C., for the Union.STATEMENTOF THE CASEUpon an amended charge duly filed on December 19, 1944, by United Steel-workers of America, CIO, herein called the Union,the National Labor RelationsBoard,herein called the Board,by its Regional Director for the Fifth Region(Baltimore,Maryland),issued its complaint dated March 12,1945, against Palmer-Bee Company,herein called the respondent,alleging that the respondent hadengaged and was engaging in unfair labor practices affecting commerce withinthe meaning of Section 8 (1) and(3) and Section 2 (6) and(7) of the NationalLabor Relations Act, 49 Stat.449, herein called the`Act.Copies of the complaint,the amended charge, and notice of consolidated hearing' were duly served uponthe respondent, the Union,and the International Association of Machinists.2With respect to the unfair labor practices,the complaint as subsequentlyamended'alleged in substance that the respondent:(1) questioned its employeesconcerning their union activities and affiliation;threatened them with economiciThe notice advised the respondent that pursuant to an order of the Board dated March28, 1945, a consolidated hearing was to be held on the allegations set forth in the com-plaint in this case and on the objections to the election conducted in Case No.5-R-1594which was instituted by the Union by the filing of a petition for investigation and certifica-tion.On May 18, 1945,the Board pursuant to Article III, Section 13 (c) (4)and ArticleII, Section 36 (d) of the Rules and Regulations-Series 3, as amended,ordered that CasesNos. 5-R-1594 and 5-C-1793 he severed,and granted the Union's request to withdraw itspetition in Case No.5-R-1594, further ordering that the aforesaid case be closed.2Although the International Association of Machinists was not a party to this proceed-ing, they were served with the formal papers in view of the fact that they had previouslyfiled a petition for investigation and certification of representatives for respondent's em-plovees,and had indicated their interest in the ultimate disposition of the charges herein.Mr Cy Chisholm,secretary of Lodge 641,International Association of Machinists appearedat the hearing,and stated on the record that he was present solely as an "unofficialobserver."2During the course of the hearing counsel for the Board moved, without objection, toamend the complaint to strike the names Tom Tolbert and Charles L. Murphy, and to addthe name of John B.Simmons to "Appendix A."The Trial Examiner granted this motion.I679100-46-vol.65--33 496DECISIONSOF NATIONALLABOR RELATIONS BOARDreprisals if they joined or assisted the Union; (2) kept under surveillance itsemployees with the purpose of ascertaining their activities in behalf of the Union;(3) urged them to deal directly with the respondent and to refrain from engagingin concerted activities for the purposes of collective bargaining or other mutualaid or protection; (4) urged, induced, and warned its employees to renounce andrepudiate the Union at an election conducted by the Board on July 14, 1944;(5) on or about June 30, 1944, laid off 25 named employees for the purpose ofdiscouraging and preventing said employees from engaging in concerted activityand from voting for the Union at an election conducted by the Board on July14, 1944, and thereafter reinstated 16 named employees,and refused to reinstate9 of them, to discourage concerted activity and to prevent them from givingany aid or assistance to the Union; and (6) by the aforesaid acts has interferedwith, restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.On March 31, 1945, the respondent filed an answer admitting the jurisdictionalallegations of the complaint, but denying the alleged unfair labor practices.Pursuant to notice, a hearing was held at Winston-Salem, North Carolina, onApril 17 and 18, 1945, before Sidney Lindner, the undersigned Trial Examiner,duly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel and the Union by its representative.All partiesparticipated in the hearing and were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to introduce evidence bearing uponthe issues.At the close of the Board's case, motion by respondent's counsel fordismissal of the complaint was denied ; this motion was renewed at the closeof the evidence, at which time ruling was reserved.The motion is hereby denied.A motion of counsel for the Board to conform the pleadings to the evidenceadduced, with respect to formal matters, was granted without objection.At theclose of the hearing, counsel for the Board and for the respondent argued orallybefore the undersigned, the arguments appearing in the official transcript.Theparties were advised that they might file briefs with the undersigned within12 days from the close of the hearing. Subsequently, the undersigned extendedthe time.On May 10, counsel for the Board filed a brief.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following:FINDINGS OF FACTI.THEBUSINESS OF THE RESPONDENTPalmer-Bee Company, a Michigan corporation, with its principal offices inDetroit, Michigan, is engaged in the business of manufacturing conveyors, speedreducers, gears, and power transmitting machinery. It has production plantsin Detroit, in Indiana, and in Winston-Salem and Kernersville, North Carolina.The Winston-Salem and Kernersville, North Carolina, plants are the only plantsof the respondent involved in these proceedingsThe respondent in the conductof its business operations at its North Carolina plants purchases annually rawmaterials having a value in excess of $50,000, of which more than 25 percent isshipped to the plants from sources outside the State of North CarolinaTherespondent at its North Carolina plants annually manufactures products havinga value in excess of $50,000, of which approximately 90 percent is sold and shippedto points outside the State of North Carolina..The respondent admitted at the hearing that it is engaged in commerce withinthe meaning of the Act, and subject to the jurisdiction of the Board. PALMER-BEE COMPANYII.THE ORGANIZATION INVOLVED497United Steelworkers of America, affiliated with the Congress of IndustrialOrganizations, is a labor organization which admits to membership employees ofthe respondent.HI. THE UNFAIR LABOR PRACTICESA. Preliminary statementThe details hereinafter related arose within the framework of these generalfacts: In April 1944, several of respondent's employees interested in formingaunion communicated with E. L. Sandefur, regional director of the CIO forthe Carolinas, who suggested that the most active and responsible employeesmeet at his office to discuss at greater length the matter of organization. Sucha meeting was held on April 29, and was attended by seven employees' andSandefur.'The seven, after signing applications for membership in the Union,constituted themselves an organizing committee and took with them a numberof applications to enroll employees as union membersWithin the next fewdays, 55 to 65 applications for membership, signed by respondent's employees,were received by Sandefur.A registered letter dated May 17, 1944, was thensent to therespondentby the Unionrequestingthat it be accepted as the col-lective bargaining agent for respondent's production employees, with certainexclusions'Receiving no reply, the Union, on May 22, filed a petition for in-vestigation and certification of representatives pursuant to Section 9 (c) , ofthe Act.'A conference to discuss the petition was held on June 6, at the re-spondent's office.'Proposals and counterproposals were submitted by the par-ties,who finally arrived at all of the terms of a consent election agreement °except the date, upon which the parties could not agree."The Regional Directorthereupon issued a Notice of Hearing for June 23, but cancelled the hearingwhen the parties notified him on June 21 that they had agreed on the terms anddate for an election.On June 23, the parties entered into a stipulation for cer-tification upon a consent election to be conducted on July 14.On June 30, the4The seven were Brewer, Cooksey, Davis, Faust, Poore, James Moses, and Gray'The meeting was held in Sandefur's office.It appeared thereafter that there were approximately 133 employees in the proposedappropriate unit.Case No. 5-R-1594.Present at the conference were Sandefur and Boyer representing the Union;Davidson,general manager of the respondent,representing the respondent;and Eugene Curry, FieldExaminer of the Board.O The petition in Case No 5-R-1594 supra,referred only to the Winston-Salem plant,and during the discussion the respondent sought to include its Kernersvilie plant in theappropriate unitThis was agreed to by the Union Flours of the election, the numberof observers, the eligibility date, and other details for the consent election were agreedupon.10The,Union suggested June 16 as the date for the election;the respondent would notagree stating that it had to have time to think it over.At a later conference,beld thesame day, at which Mr. Sandridge,respondent's attorney,was present,Davidson advisedthat he was leaving for Texas that evening and that he would have to see respondent's,officials in the Detroit office before he could enter into any agreement as to the datefor the consent election.Sandridge,on June 7, forwarded the proposed stipulation forcertification upon consent election to respondent'sDetroit office for the purpose of per-mitting the Detroit executives to consider the matter and confer and act upon it afterDavidson arrived there about June 16. 498DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespondent laid-off 25 men" from the hatch and scuttle department.The re,spondent had not mentioned the prospect of any lay-offs at any time during theconferences.On July 14, the election was held, resulting in a tie vote ^ withfour ballots challenged "By protest to election, dated July 19, 1944, the Unionfiledwith the Regional Director objections to the conduct of the election, alleg-ing that the respondent had committed certain acts of interference which affectedthe results of the election.On July 20, the Union filed the original chargehereinThe respondent filed its answer to the Union's objections on July 29Acting pursuant to Section 10 of Article III of the Rules and Regulations, theRegional Director investigated the issues raised by the challenges and on August15, recommended that the challenged ballots be opened and counted.The Boardon September 7, issued its "Decision and Direction," which was amended onSeptember 12, and pursuant thereto the four challenged ballots declared validby the Board were opened and counted. 14 The final results of the election dis-closed that a majority of the employees in the appropriate unit had voted againstthe participating union.On December 20, the Union filed an Amended Charge.Thereafter the complaint herein was issued on March 12.Hearing was scheduledon the complaint for April 17, 1945.On March 16, 1945, the Regional Director,as a result of his investigation of the "Objections", issued a "Supplemental Reporton Objections to Stipulated Election" finding in effect that the acts and conductof the respondent during the period preceding the election prevented an expres-sion by its employees of their free and uncoerced wishes as to representation,and recommending that the Board vacate and set aside the election and directthat a new election be held after the respondent's unfair labor practices havebeen dissipated.Thereafter, on March 28, 1945, the Board ordered a hearing onthe "Objections to Election" and further ordered that the representation pro-ceeding and,the unfair labor practice proceeding be consolidated for the purposeof hearing.'°B. Interference, restraint, and coercionAs heretofore found, organizational activities among respondent's emplol eesbegan in April 1944. Sandefur, after determining the interest of Poore andCooksey,16 in organizing a union, urged them to seek out some of the most activeand responsible employees of respondent, who would furnish the basis for an11As will be hereinafter noted, the parties at the hearing, by stipulation, agreed that26 men were laid-off fromthe hatch and scuttle department on June 30The amendedcomplaintnames only 25 men.12The results of the election were as followsApproximatenumber of eligiblevoters-------------------------------------133Valid votescounted-----------------------------------------------------96Votes east for United Steelworkers of America CIO--------------------------48Votes cast against United Steelworkers of America CIO-----------------------48Challenged ballots-------------------------------------------------------4Void ballots------------------------------------------------------------013The respondent challenged 4 employees who appeared at the polls on the ground thatall'4 had been permanently laid off since May 31, 1944,(the eligibility date agreed upon)and not rehiredThese 4 men were among the group of 26 laid off from the hatch andscuttle department on June 30.14Thiswas done on September 15.-1' See footnote1, supra,whereby the Board by order dated May 18, 1945, severed therepresentation and unfair labor practice proceedings,and further of tiered that the repre-sentation proceeding case be closed.16Two of respondent'semployees who started the Union movement at the plant byrequesting Sandefur to call on them to discuss the question of forming a union amongthe employees PALMER-BEECOMPANY499organizational committee, and arranged for a meeting to be held at his officeon April 29.Upon learning the time and place of this meeting, Thompson, general super-intendent of respondent's Winston-Salem plant, requested Holcomb, foreman ofwelding, to ascertain who attended the meeting.The following morning Hol-comb reported to Thompson.He told Thompson where he had parked his carand that he had seen six or seven of respondent's employees go into the NissenBuilding where the meeting was being held 17Sometime before the consent election, Thompson, in the presence of Holcomband Moser, asked Sumner, a stockroom clerk, and Jones, the toolroom keeper,"to let him (Thompson) know what they found out about union activities.19Neither Sumner nor Jones made any report to Thompson before the election.Three or four days after the election, however; Jones, in the presence of severalother employees, told Thompson that he knew "which way the negroes votedbecause of the grease they had on their hands was on the ballots." 20 Thompsondid not say anything at that time, but later said "that Davidson, [generalmanager of respondent's plants] wanted to run all the negroes off" but Thomp-son did not think that it was a good idea and told him so.21In the latter part of May or early in June 1944, Thompson suggested to Moserthat lie take a poll of the employees on the question of "how they felt about theUnion, if they wanted one or not."Moser testified that on the day the sug-gestion was made to him, he went to each employee with the exception of thosein the press shop, while they were wor!ing, asked each whether he wanted aunion, and noted the answer on a scratch pad 2' Upon completing the poll,Moser showed the tally sheet to Thompson and left it on Thompson's desk."On June 30, the employees of the hatch and scuttle department named in theBoaid's complaint were laid off.2f17This finding is based upon the undisputed testimony of Robert J. Moser which theundersigned credits.Moser was no longer in the respondent's employ at the time of thehearingHe testified under subpoena for the Board stating that if it were not for the factthata subpoena had been served on him, he would not have testified if he"could havegotten out of it."Moser while in respondent's employ was an inspector of welding and assistant toforeman HolcombHe testified that in addition to his inspection duties lie kept the weld-ing lines equalized and saw to it that the materials went through the linesin equalamounts and at the right timesThirty men worked under him, and from time to timeliemade transfers of men from one line working on hatches, to another line working onsi uttles and vice-versa when either line fell behindAlthough he did not have authorityto fire,liemade recommendations for the discharge of men to Holcomb or Thompson, andseveial men were in fact laid off on his ieconimendationHe also made recommenda-tions for pay increases for the men, one of which he remembered was granted , and if anemployee asked him for a day off, he would give it to himThe undeisigned finds thatMoser was a supervisory employeeMoser testified that he was present in Thompson's office when Holcomb was requestedto see who attended the meeting, and was there on the following morning when Holcombrepoited to ThompsonNeither Holcomb nor Thompson was called as a witness althoughboth were available.Thompson was seated at respondent's counsel table throughout theheni mg, and helped counsel to obtain several exhibits1s Itwas not claimedthateither Jones or Sumner was a supervisory employee.28Thompson spoke to these men individually in his office on different occasions20Jones and Sunnier acted as observers for the respondent in the counting and tabulat-ing of ballots in the consent election conducted by the Board on July 1421This finding is based on the uncontradicted testimony of Moser, which the undersignedcredits.21The names of the eniplovees did not appeai on the paper, only their answers of yesor no"Moser's testimony in this regard was undisputed and is credited by the undersigned.24The lay-off will be discussed more fully in the next sub-division of this Report. 500DECISIONS OF NATIONALLABOR RELATIONS BOARDOn the afternoon of July 14, the date of the consent election, and only severalhours before the time scheduled for the opening of the polls,26 Davidson calledthe employees together 20 on company time and read a prepared statement asfollows :Today is an important day for all of us. I have called you together atthis time to explain the election which will be held later this afternoon aswell as to briefly outline to you the background and policies of the companyyou are working with.Palmer-Bee Company is comparatively new to all of you. That is becausewe have only recently moved into your midst. Palmer-Bee Company wasfounded 40 years ago in Detroit by Mr. William E. Bee, the father of Mr.George A. Bee who is now our President. Through the 40 years of Palmer-Bee's business history, it has grown from a small organization of 25 mento the country's outstanding manufacturer of conveying equipment.Thisgrowth was made possible by the company's honest and sincere effort toproduce the best equipment at a fair and honest price and to treat its custo-mers and employees with respect and fairness.About two years ago the Directors of this company decided to move itsLight Conveyor Division from Detroit to some other place because the realestate taxes on our property in Detroit was becoming prohibitive.Undersuch conditions we were not able to manufacture conveyors at a price thatwould put us in a price range with our competit`o'rs. In searching for a newhome for this Division, the Directors decided upon Winston-Salem becauseof its low tax rate and because of its 100% American population. In largeindustrial areas, such as Detroit, one finds a majority of the working popula-tion to be foreign born and such a group of people do not have the trueAmerican sense of responsibility to his neighbor and to his fellow worker.Here in Winston-Salem, we felt that we had found just such a community ;a community of 100% native born Americans, people who proudly speak oftheir forefathers as founders and early settlers of this community.Amongthese people, Palmer-Bee was both proud and happy to cast its lot.Most of you have seen the construction progress and the program of ma-chinery installation.Right now, we are ready to unload and install a largeBrake Press for forming steel plate.You all have noticed thispiece ofmachinery on the flat car out on the siding. Somewhere between here andDetroit, there is another carload of machinery which we expect to arrivehere at our Plant on next Monday. Last week, while in Detroit,Mr. Beeapproved my request for additional machinery and within the next 30 to 60days, we will receive and install here in this Plant, 15 more carloads ofmachinery. I mention this as a way of telling you that Palmer-Bee Companyis backing its bet on Winston-Salem with dollars and that we want to behappy here so that both you and the company can rightfully prosper.About 5 or6 weeks ago,we were notified by the National LaborRelationsBoard thata certaingroup,who claimed to represent a majority of ouremployees, wanted Palmer-Bee Company to sign a contract with them sothat they could act as your only representative in respect to rate of pay,hours of work and all other conditions of employment. The company an-25 The stipulation for certification upon consent election provided for the election at theKernersville plant from 3: 30 p m.,and at the Winston-Salem plant from5 : 00 p. in.to 6 : 30 p.m.Davidson's talk was made at 2 : 05 p. m.2eDavidson addressed only the Winston-Salem plant employees who numbered about 120There were only 20 to 30 employees in the Kernersville plant. PALMER-BEECOMPANY501swei cd this letter by saying that it did not think that this group representeda majority of you employeesThe company has consented to an electionso that you could express your choice in this matter, by means of a secretballotThe fact that the company agreed to this election without goingthrough hearings before the National Labor Relations Board does not meanthat it desires that you should vote for or against the union, but it simplymeans that the company felt that it would be better for everyone concernedif an election by secret ballot were held to decide this matter.This election will decide whether you wish to place your leadership withoutside people who have no connection with the plant or with the manage-ment of this company. To what kind of leadership are you going to placeyour future with the company? Is that leadership unselfish or is it not?Is that leadership interested in you individually and the welfare of yourfamily, or is it seeking advantage for itself? On the basis of its pastiecord, is it open and above board and dependable? You should ask your-selves why all of a sudden, total strangers have become interested in yourwelfare.Just who are these strangers?Where do they come from andwhat have they done?What more can they do for you than you havealready done for yourselves?Ask yourselves whether or not those of uswho have built this plant, who have installed the machinery and who haveprovided you with jobs are not more sincerely interested in your welfareand will do for you in the long run, more than people who have no financialstake in this Plant and who have never worked here.Do you believe thatyour position can be improved by choosing someone else for your leadership?It has been the company's policy to upgrade employees from one classi-fication to another as rapidly as they have become proficient enough toassume greater responsibility.This upgrading has, as you all know, im-proved your earning power. In the past year, many of you personally knowthat one or more raises in wages has been granted. Ifyou select the unionas your sole bargaining agent, it will have the authority to speak for all ofyou and to bind you for the length of any contract which it may make withthe company.You will not be able to bargain for yourself.All such mat-terswill have to be handled and settled with the union. Do you want tosurrender your'right to bargain for yourselves and pay the union to bargainfor you?Nov the question is whether, in the long run, you will be better off underthe policies of the company or under the leadership of the union. In thisconnection, you should remember that the union contracts are for a definiteperiod of time, usually one year and during that time, the company's handsare tied by the union's terms of the contract.This election will be by secret ballot and will be conducted in a fairand impartial manner and will give you absolute freedom to express yourchoice without any coercion.No one can know by any means how youvote.Some of you may wonder if your preference as expressed at anytime in the past must govern how you vote today. It does not have to do so.This election is by secret ballot so that you can record your vote accordingto your desires at the time you enter the booth without fear or favor.You have the right to vote in accordance with your own decision, regardlesswhether or not you belong to any group or whether or not you have signedan application card or anything else. It is tremendously important thatevery eligible employee shall vote because that is the only way you canregister your wishes in this matter.Furthermore, the outcome of theelection will be determined by a majority of those voting. Therefore, if you 502DECISIONS OF NATIONALLABOR RELATIONS BOARDare an eligible voter and do not vote, it will be the same as letting someoneelse decide this question for you.Lets make this election really represent thechoice of everyone. It takes only one vote more than half of all those votingto decide this very important question.In conclusion, I want to assure every employee of this company that Ihave no desire to persuade a single one of you to vote other than as yourown judgment tells you, for your own best interest. I urge you to considerall the facts, then vote as you honestly think.The election resulted in a tie vote for and against the Union, with four ballotschallenged.The following morning, Davidson asked Moser if he could findout how the men, whose ballots were challenged,' had voted.Davidson toldMosernot to see Davis because he knew how he voted 28 Moser then left theplant during workinghours ; he saw Knouse at the latter's home, Taylor atthe hotel where he was living, and Gulledge on his job; 29 Moser inquired ofeach one how he voted. All three told him they voted against the Union; Knouseand Taylorsaidthey did so because they wanted to come back to work for therespondent, and Gulledge for the reason that he did not believe in organization.Upon his return to the plant that afternoon, Moser reported to Davidson whatthe men had told him, whereupon Davidson said he would take them back andhe told Moser to let the men know they could come back to work on Monday 30Concluding findingsThe facts related above show that the respondent, upon learning of the em-ployees' effortsto organize, immediately started a campaign to defeat them.Thesurveillance of the union meeting, the interrogation of employees concerning theirfeelings about the Union, and the lay-off of the men in the hatch and scuttle de-partment two weeks before the Board election, were the means employed by therespondent to discourage its employeesfrom becomingmembers of, or giving aidor assistance to, the Union.Carrying on its anti-union campaignuntil several hours before the Board elec-tion, the respondent addressed the employees regarding the importance of theelection.The talk clearlyposed a spurious issuebetween voting for the Union andloyalty to the respondent.That was not the issue to be decided at the election.The only question involved in the election was whether the employees wanted todesignatea representative for the purposes of collective bargaining."An electionis not a contest between a labor organization and the employer of the employeesbeing polled." 31Realizingthat theresults ofthe election hung in the balance because of the fourchallengedballots, the respondent on the morning following the election deter-mined to find out how three of the four had voted.The respondentwas reasonablycertain how Davis had voted because of his union activity and because he hadacted as anobserver for the Union at the election.Moser was then dispatched27Gulledge,Taylor,Knouse,and Charles Davis were the men whose ballots werechallenged.2Davis was one of the most active proponents for the Union in the plant.He alsoacted as an observer for the Union in the consent election.z7Gulledge and Taylor were then working for a contractor who was building a newstructure for the respondent.$0The men did not report for work the following Monday even though they were toldthey could do so.31Matterof Sunbeam Electric Manufacturing CoandUnited Electrical,Radio & MachineWorkers of America, affiliatedwith the C. 1.0 , 41 N. L.R. B., 469, enf'd inN. L. R. B. v.SunbeamElectric Mfg.Co., 133 F. (2d) 856 (C C A 7) PALMER-BEE COMPANY503during working hours to the homes of the three men to obtain this information.After Moser reported to the respondent that all three had voted against the Union,the respondent offered them immediate reinstatement, despite the fact that theirballots had been challenged by the respondent on the ground that they werepermanently, rather than temporarily, laid off on June 30.The respondent contends that its pre-election talk to the employees was "per-fectly proper and the propriety of making it has been upheld by the courts."Atalk such as respondent's, though probably sanctioned by the Courts when standingalone,' has, when coupled with other circumstances, been held to constitute inter-ference with the rights of employees guaranteed in Section 7 of the Act."Viewed, therefore, in the light of the respondent's hostility to the Union, itssurveillance of the union meeting, its questioning of the employees concerningunionization, and the lay-offs hereinafter found to be discriminatory, Davidson'stalk was clearly coercive and consequently is not privileged or proper.3'The undersigned finds that by its entire course of conduct, including the surveil-lance, the questioning of employees before and after the Board election, and thetalk of July 14, the respondent has interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed in Section 7 of the Act, in viola-tion of Section 8 (1) of the Act.C.The discriminatory lay-offs of June 30By letter from Detroit Steel Products Company dated May 10, 1944, the re-spondent was notified to cancel a portion of its contract on the manufacture ofhatches and scuttlesOn May 23, 1944, the Detroit Steel Products Company, again wrote to therespondent advising it that due to substantial cancellations of battle damagematerials, orders had been reduced and that the respondent's orders on hatchesand scuttles for the prime contractor were to be completed by July 1. The letterwent on further to state that although the prime contractor anticipated re-ceiving additional orders, it could not then state what part of its new require-ments it would sublet. It advised the respondent that in order to protect itsproduction, the respondent should assume that after the completion of thepresent order, no more of this work (hatches and scuttles) was definitely insight.It concluded its letter with the following :32N L R B v. AmericanTube BendingCo., 134 F. (2d) 993(C. C. A. 2),cert. den.:.20 U S 768"N. L. R B v. TrojanPowderCo.,135 F (2d) 337 (C C. A. 3),cert. den. 320U. S. 768.33 SeeN. L. R B. v Schaefer Hitchcock Company,131 F. (2d) 1004 (C. C. A. 9),N L R B. v. M. B Blatt Company,143 F. (2d) 268(C. C. A. 3).3EThe respoondent was the sub-contractor on this order.The prime contractor, DetroitSteel Products Co., sent the following letter to the respondent :MAY10, 1944.PALMER-BEE COMPANYWestminsterG. T R it.Detroit, MichiganRe: P. O. E.-61052GENTLEMEN : Please cancel 194 scuttles on the domestic portion of this order,leaving a balance of 2,496 scuttles required.Also, cancel 55 shipsets of 19 scuttles per set on the battle damage, leaving abalance of 41 shipsets of 19 per set to be furnished. It is our understanding that the41 sets have already been shipped so that this portion of the order will be completedwith the above cancellation.Yours very trulyDETROITSTEEL PRODUCTS CO,B.W. RISMAN,Asst. Purchasing Agent. 504DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the meantime, we hope you will be able to assign more 'men to theproduction of part V-49 for army trestles, inasmuch as you are now runningbehind schedule in the production of this item.The respondent did not make any mention of the cancellation of its hatch andscuttle contract or of the impending shut down of this department at either theJune 6 or June 23 conferences referred to,supra.On June 29, the respondent posted the following notice on the plant bulletinboard :Owing to the fact that our contract for hatches and scuttles for theU. S. Navy has been canceled, the management regrets that they find itnecessary to close the hatches and scuttles department Friday, June 30 at4: 30 until such time as we will be able to negotiate other contracts for workin this department.The men affected by this action will be notified by their foreman, andcertificates of availability will be arranged for all those desiring releases.E. S. DAVIDSON,General Manager.On June 30, the respondent shut down the hatch and scuttle department,and laid off all of the employees who were working in this department on thatdate."Fourteen of the 26 men laid off were members of the Union ; 4 of the original7 organizational committeemen wdre employed in this department. a7About a month before the Board election, Thompson stated to Moser thatDavidson had told him (Thompson) that he (Davidson) was going to havethe hatch and scuttle contract cut down forty to sixty percent, for the reasonthat "there were a few in there he was going to get rid of." Thompson hada list of names of persons to get rid of and included on the list were Cooksey,Grey, and Davis who, according to Moser, were the most active proponents forthe Union in signing up employees in the hatch and scuttle department 38Concludingfindings-The complaint alleges and the answer denies that the men who wereemployed in the "Hatch and Scuttle" department were laid off on June 30,1944, for the purpose of discouraging and preventing these employees from en-gaging in concerted activity and from voting for the Union in the Board electionconducted on July 14, 1944. It is the respondent's contention that it had com-pleted its, hatch and scuttle contract on June 30 and for that reason laid offthe employees of that department on that day.It is clear from the undisputed and credited testimony of John H. Fletcher,former production manager of the respondent's home office in Detroit andtemporarily in charge of respondent's plants at Winston-Salem and Kerners-ville, and the record as a whole, that the respondent on May 10 had receivednotice of the reduction of its hatch and scuttle order, and that on May 23,saDuring the hearing the parties stipulated with respect to the names of the 26 men, allof whom were working on the hatch and scuttle job and laid o8 on June 30.87 This finding is based on a recapitulation of the list of the employees laid off, withSandefur's testimony which the undersigned credits.38 This finding is based on the uncontradicted and credited testimony of Moser.David-son left the respondent's employ on February 15, 1945. Thompson, however, was generalsuperintendent at the time of the hearing and although available as a witness was notcalled.See footnote 17,supra. PALMER-BEECOMPANY505the prime contractor further advised the respondent that because of the reduc-tion it was scheduled to complete its orders on hatches and scuttles by July 1.Moser testified that three of the most active proponents for the Union wereemployees engaged in welding work on hatches and scuttles. It was Moser'suncontradicted and credited testimony that about a month before the Boardelection,Davidson told Thompson he was going to have the hatch and scuttlecontract cut down 40 to 60 percent because there were several employees theywanted to get rid of, and included on the list of such employees were Cooksey,Gray, and Davis, the most active proponents for the Union It is clear fromthis testimony and the undersigned finds, that the respondent, having receivednotice of the reduction of its orders on hatch and scuttlg work, and the primecontractor's request that it complete its orders by July 1, thereupon plannedto discriminate against active union adherents, using the contract completionas a pretextIt is noted that at neither the June 6 nor the June 23 conferencedid the respondent mention any impending lay-off or shutdown of its hatch andscuttle department.Granting the respondent's contention that because of the reduction in thehatch and scuttle contract, it was completed on June 30, nevertheless it is clearfrom the record that the respondent carried out its expressed and planned inten-tion to discriminate against active union members, and in doing so discriminatedagainst an entire group by laying off all who were employed on hatch and scuttlework, upon the completion of that work on June 30. It is seen that the lay-offoccurred only two weeks before the Board election. It is significant that theday after the Board election, upon ascertaining that three of the four challengeshad voted against the Union '° and that these votes would effectively defeat theUnion in the election which was then tied, the respondent offered immediatere-employment to these men.These three men actually went back to work onJuly 21 and 24, respectively ; "0 it is noted also, that by July 31, a little overtwo weeks after the respondent had determined the Union's loss of the election,six other laid off employees were reinstated"There is no contention, and it does not appear from the evidence, that respond-ent did not have jobs for all of the men laid offOn the contrary, it is clearfrom the testimony of Fletcher and from the record as a whole, that the job ofproducing the part V 49 for army trestles, like the hatch and scuttle work,required welding.Fletcher testified further that the V 49 trestle parts were notshipped until some time after the hatch and scuttle work was completed, butthat there may have been a preparation periodAlthough a portion of the partV 49 job wasbeing donein the Detroit plant, Fletcher testified that eventuallyitwas all sent down to the Winston-Salem plant to be made.When the prime contractor gave notice to the respondent that it was scheduledto complete its orders on hatches and scuttles by July 1, the prime contractorspecifically called the respondent's attention to the fact that the respondentwas running behind schedule in the production of part V 49 and the prime con-tractor expressed the hope that more men would be assigned to the productionof this item.While the Trial Examiner does not venture to speculate as to the number ofemployees the respondent might have, under other circumstances, shifted to otherwelding work, the fact remains from the undisputed and credited testimony ofssAs pointed out,supra,the respondent indicated it knew bow Davis voted, because ofhis past union activity, and therefore did not bother questioning him.41The three had obtained interim employment when they were laid off and were work.Ing elsewhereFor that reason they did not accept reemployment on July 17, even thoughrespondent offered it for that day.41The parties stipulated at the hearing that a total of 17 employees were reinstated.The reinstatement will be discussed hereinafterin the Remedy. 506DECISIONS OF NATIONAL LABOR RELATIONS BOARDFletcher, that the respondent began preparation of the part V 49 job at thetime the hatch and scuttle work was being completed, that parts V 49 wereshipped from Winston-Salem shortly after the completion of the hatch andscuttle work, and that as a matter of fact, welding was required in the productionof this part 42Although it may be possible that because of the completion ofthe hatch and scuttle work, the respondent found it necessary to eliminate someof its employees, the respondent did not offer any evidence to show that it didnot have jobs for the men who were employed doing welding on the hatchand scuttle work It is the reasonable inference, therefore, viewed in the lightof the respondent's anti-union activities, and its expressed and planned intentionsto get rid of the most active union proponents, that the respondent took advantageof the completion of (he hatch and scuttle contract to lay off the active unionadherents, because of their union activities, and did so by laying off the entiregroup; and reemploying some of them after the Union lost the electionTheundersigned finds that the group lay off was a temporary stratagem, resortedto by the respondent to accomplish this purposeThe undersigned finds that the 25 employees named in "Appendix A" of thecomplaint, as amended, who are referred to below, were discriminatorily laidoff on June 30, 1944, for the purpose of discouraging and preventing concertedactivity and to discourage and prevent said employees from giving any. aid orassistance to the Union and from voting for the Union in the Board election ofJuly 14.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE.The activities of the respondent set forth in Section III, above, occurring inconnection with the operations of the respondent described in Section I, above,have a close, intimate, and substantial relation to trade. traffic, and commerceamong the several States and tend to lead to labor disputes burdening and obstruct-ing commerce and the tree flow of commerce.V. THE REMEDYHaving found that the respondent has engaged in unfair labor practices theundersigned will recommend that it cease and desist therefrom and take certainaffirmative action designed to effectuate the policies of the Act.It has been found that the respondent discriminated as to the hire and tenure.of employment of the following employees named in "Appendix A" as amended,of the complaint :Marvin H. AdamsRobert E. KnouseBurres E BlizzaidCarl T. McCormickJames P. BranchOscar G. McMillanRoy E. BrewerEarl L. MosesJohn W. CookseyJohn W. MyersCarl E EnscoreLuther F. ReichWilliam H FarmerSam S. SmithWesley L. FountainGranville StringerHarry R. GrayHaywood M. TaylorBernie GulledgeCharlie WallWilliam G. Hobson.Joe C.WhiteRichard D. HutchinsJohn B SimmonsElmer J. KenneyThe respondent admitted in his answer to the "Objections to the Election" dated July2s, 1944, that it had retained sonic of the employees who had been doing hatch and scuttlea ork. PALMER-BEE COMPANY507for the purpose of discouraging concerted activity, and for the purpose of dis-couraging and preventing said employees from voting for the Union at the Boardelection.The respondent has alreadyreinstatedthe following named employeeson the dates set oppositetheir names.43Burres E. Blizzard,August 1, 1944Richard D. Hutchins, July 24, 1944Roy E. Brewer, October 26, 1944Robert E. Knouse, July 21, 1944John W. Cooksey, January 9, 1945John W. Myers, July 26, 1944Carl E. Enscore, July 31, 1944Sam S. Smith, July 24, 1944William H. Farmer, August 22, 1944Granville Stringer, August 2, 1944Wesley L. Fountain, August 11, 1944Haywood M. Taylor, July 24, 1944Harry R. Gray,October 20,1944Joe C. White, July 24, 1944Bernie Gulledge, July 24, 1944John B. Simmons,July 10, 1944In order to effectuate the policies of the Act, it will be recommended thatthe respondent offer to each of the following employees :-Marvin H. AdamsOscar G.McMillanJames P.BranchEarlL. MosesWilliam G.HobsonLuther F. ReichElmer J.e KenneyCharlie WallCarl T. McCormick -immediate reinstatement to his former or substantially equivalent position,without prejudice to his other rights and privileges, and that, if respondenthas no need at the time for the services of the 25 workers herein found to bediscriminated against, it then lay off such employees as may be necessary toieduce its personnel to the normal complement, following such practice ofseniority or other non-discriminatory procedure as it has been accustomed toemploy prior to the time that it commenced its discriminatory practices asherein found" It will also be recommended that the respondent make eachof the 25 afore-mentioned employees whole for any loss of pay he has sufferedby reason of the respondent's discrimination, by payment to him of a sum ofmoney equal to the amount he normally would have earned as wages from thedate of the discrimination to the date of reinstatement or offer of reinstate-ment, less his net earnings 96 during that period.Upon the basis of the above findings of fact and upon the entire record inthe case, the undersigned makes the following :CONCLUSIONS OF LAN1.United Steel« orkers of America, CIO,affiliatedwith the Congress of In,dustrial Organizations,is a labor organizationwithin themeaning of Section2 (5) of the Act.2.By interferingwith, restraining,and coercing its employees in the exerciseof the rightsguaranteedthemin Section7 of the Act, therespondent has engaged43The parties stipulated at the hearing, regarding those reinstated and the dates of rein-statement.The stipulation containedthe name of CharlesL.Murphy'Murphy's name,however,was eliminated from the Board's complaint upon its motion to amend which wasgranted.*'SeeMatter of Ronrico Corporation,et al.,53 N.L. R. B. 1137.+, By "netearnings"ismeant earnings less expenses,such as fortransportation, room,and board,incurred by an employee in connection with obtaining work and working else-where thanfor therespondent,which wouldnot have been incurred but for his unlawfuldischarge and the consequentnecessityof his seeking employment elsewhere.See MatterofCrossett Lumber Company,8 N. L. R. B 440.Monies received for work performedupon Federal,State, county, municipal,or other work-relief projects shall beconsideredas earnings.SeeRepublic Steel Corporationv.N. L. R.B, 311 U. S. 7. 508DECISIONS OF NATIONAL LABOR RELATIONS BOARDin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.3By discriminating in regard to the hire and tenure of employment of MarvinH. Adams, Burres E. Blizzard, James P. Branch, Roy E. Brewer, John W. Cooksey,Carl E. Enscore, William H. Farmer, Wesley L. Fountain, Harry R Gray,Bernie Gulledge,William G Hobson, Richard D. Hutchins, Elmer J. Kenney,Robert E. Knouse, Carl T. McCormick, Oscar G. McMillan, Earl L. Moses, JohnW. Myers, Luther F. Reich, Sam S. Smith, Granville Stringer, Haywood M. Taylor,Charlie Wall, Joe C. White, and John B. Simmons, thereby discouraging concertedactivity, the respondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, the under-signedrecommends that the respondent Palmer-Bee Company, its officers, agents,successors, and assigns shall:1.Cease and desist from :(a)Discouraging concerted activity and membership in UnitedSteelworkersof America, CIO, or any other labor organization of its employees, by discriminat-ing inregard,to the hire and tenure of employment of its employees or any termor condition of employment ;(b) Interfering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organizations, to join, or assist UnitedSteelworkers of America, CIO, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and to engage in con-certed activities for the purposes of collectivebargaining or other mutual aid orprotection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds will ef-fectuate the policies of the Act :(a)Offer to the nine employees listed in Section V, "The remedy," above, whohave not yet been reinstated, immediate and full reinstatement to their formeror substantially equivalent positions in accordance with the views expressed inthe said section, without prejudice to their seniority or other rights or privileges;(b)Make whole the 25 employees' names in Section V, above, for any loss ofpay they may have suffered by reason of the respondent's discrimination againstthem, by payment to each of them of a sum of money equal to the amount whichhe normally would have earned as wages from the date of the discrimination tothe date of reinstatement or offer of reinstatement, less his net earnings duringsaid period ;(c)Post at its plants at Winston-Salem, and Kernersville, North Carolina,copies of the notice attached hereto marked "Appendix A".Copies of said noticeto be furnished by the Regional Director for the Fifth Region, after being signedby the respondent's representative, shall be posted by the respondent immediatelyupon the receipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places including all places where notices to employeesare customarily posted.Reasonable steps shall be taken by the respondent toinsure that said notices are not altered, defaced or covered by any other material;(d)Notify the Regional Director for the Fifth Region in writing within ten(10) days from the date of the receipt of this Intermediate Report what steps therespondent has taken to comply therewith. PALMER-BEE COMPANY509It is further recommended that unless on or before ten (10) days from thereceipt of this Intermediate Report, the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations, the Na-tional Labor Relations Board issue an order requiring the respondent to takeaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board-Series 3, as amended, effective July 12, 1944,any party or counsel for the Board may within fifteen (15) days from the dateof the entry of the order transferring the case to the Board, pursuant to Section32 of Article II of said Rules and Regulations, file with the Board, RochambeauBuilding,Washington, D. C., an original and four copies of a statement in writ-ing setting forth such exceptions to the Intermediate Report or to any other partof the record or proceeding (including rulings upon all motions or objections) ashe relies upon, together with the original and four copies of a brief in supportthereof.Immediately upon the filing of such statement of exceptions and/orbrief, the party or counsel for the Board filing the same shall serve a copy thereofupon each of the other parties and shall file a copy with the Regional Director.As further provided in said Section 33, should any party desire permission toargue orally before the Board, request therefor must be made in writing to theBoard within ten (10) clays from the date of the order transferring the case tothe Board.SIDNEYLINDNER,Trial Emaminer.Dated June 25, 1945."APPENDIX A"NOTICE TO ALL EMPLOYEESPURSUANT TOTHE RECOMMENDATIONS OF A TRIAL EXAMINEROf the National Labor Relations Board, and in order to effectuate the policies ofthe National Labor Relations Act, we hereby notify our employees that:WE wrnr NOT in any manner interfere with, restrain, or coerce our employeesin the exercise of their right to self-organization, to form labor organizations,to join or assist UNITED STEELWORKERS OF AMERICA, CIO, or anyother labor organization, to bargain collectively through representatives oftheir own choosing, and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection.WE WILL OFFER to the following named employees, Marvin H. Adams, James P.Branch, William G. Hobson, Elmer J. Kenney, Carl T. McCormick, Oscar G.McMillan, Earl L Moser, Luther F. Reich and Charlie Wall, immediate andfull reinstatement to their former or substantially equivalent positions with-out prejudice to any seniority or other rights and privileges previously en-joyed ; and make them, and the following named employees, whole for any lossof pay suffered as a result of the discrimination against them:Burres E. BlizzardRichard D. HutchinsRoy E. BrewerJohn W. CookseyCarl E. EnscoreWilliam H. FarmerWesley L. FountainHarry R. GrayBernie GulledgeRobert E. KnouseJohn W. MyersSam S. SmithGranvilleStringerHaywood M. TaylorJoe C. WhiteJohn B. Simmons 510DECISIONSOF NATIONALLABOR RELATIONS BOARDAll our employees are free to become or remain members of the above-namedunion or any other labor organization.We will not discriminate in regard to hireor tenure of employment or any term or condition of employment against anyemployee because of membership in or activity on behalf of any such labor organ-ization.PALMER-BEE COMPANY,Employer.Dated ----------------------By --------------------------------(Representative)(Title)NOTE.-Any of the above-named employees presently serving in the Armed Forcesof the United States will be offered full reinstatement upon application in accord-ance with the Selective Service Act after discharge from the Armed Forces.This notice must remain posted for 60 days from the date hereof,and must notbe altered,defaced, or covered-by any other material.